    Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 1 of 11. PageID #: 28777



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



      IN RE: NATIONAL PRESCRIPTION                                MDL No. 2804
            OPIATE LITIGATION

             This document relates to:                       Hon. Dan Aaron Polster
    The County of Summit, Ohio, et al. v. Purdue
     Pharma L.P., et al., Case No. 18-op-45090;
      The County of Cuyahoga, Ohio, et al. v.
    Purdue Pharma L.P., Case No. 17-op-45004;
    The City of Cleveland, Ohio, et al. v. Purdue
        Pharma L.P., Case No. 18-op-45132



           DISTRIBUTORS’ MOTION FOR SPECIAL MASTER TO WITHDRAW
                     PART I OF DISCOVERY RULING NO. 12

         Distributors1 respectfully move the Special Master to withdraw Part I of Discovery

Ruling No. 12, the “short discourse on the concept of ‘Suspicious Orders’” (the “Short

Discourse”). See Doc. No. 1174 (“Ruling”). That portion of the Ruling is unnecessary to the

ultimate discovery ruling and should be withdrawn because the legal issues addressed therein

have not been briefed by the parties. What the legal requirements are for reporting suspicious

orders (including what is—and what is not—required by 21 C.F.R. § 1301.74(b)), the proper

interpretation and applicability of Masters Pharmaceutical, Inc. v. DEA, 861 F.3d 206 (D.C. Cir.

2017), the legal validity of DEA’s 2006/2007 letters (as well as other DEA guidance over the

years), and generally “how a distributor’s Suspicious Order Monitoring System [should] work,”



1
      “Distributors,” as used herein, includes AmerisourceBergen Drug Corporation, Cardinal
      Health, Inc., Discount Drug Mart, Inc., HBC Service Company, H.D. Smith, LLC f/k/a/ H.D.
      Smith Wholesale Drug Co., McKesson Corporation, Rite Aid of Maryland, Inc., d/b/a Mid-
      Atlantic Customer Service Center, Walgreen Co. and Walgreen Eastern Co.

                                                    1
  Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 2 of 11. PageID #: 28778



Ruling at 5, are some of the most critical and hotly-disputed issues in these cases, as concern

Distributors. None have been fully briefed; some have not even been touched on. In addition,

the factual record on many of these issues still is being developed, through ongoing party

discovery and discovery from DEA.

       Distributors therefore submit that these are issues for the Court to first address at

summary judgment on a full factual and legal record. We are not asking, and indeed, think it

would be inappropriate, to try to resolve these issues now on the merits. At this stage, we ask

only that the Special Master withdraw that portion of the Ruling and leave resolution of those

disputes for another day.

       A.      The Short Discourse Is Unnecessary to the Ultimate Discovery Ruling.

       As rewritten in Discovery Ruling No. 7 (Doc. No. 1051), Distributors’ Interrogatory No.

23 requested that Plaintiffs “[i]dentify each Suspicious Order for Prescription Opioids that you

contend was shipped to Your geographic area by any National Retail Pharmacy Defendant or

Distributor Defendant during the Relevant Time Period.” (Emphasis added). The interrogatory

also asked Plaintiffs “to explain the criteria you used to identify these Suspicious Orders.” Dkt.

1051. Interrogatory No. 23 thus is a contention interrogatory. Distributors seek to discover

which orders Plaintiffs contend are suspicious and to learn the basis for that contention. In other

words, the Interrogatory requires Plaintiffs to do two things—(1) identify the allegedly

suspicious orders and, in so doing, (2) articulate their position about which orders the law

requires Distributors to report. To accomplish those two things, Plaintiffs do not need to know

either what position Distributors take or how the Court ultimately may decide the question of

what the law requires.

       The Short Discourse therefore was not necessary to a ruling on whether Plaintiffs had

sufficiently responded to the Interrogatory, and were the Short Discourse withdrawn, nearly the
                                                 2
    Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 3 of 11. PageID #: 28779



entirety of the Ruling could stand without modification. Only a few small changes would be

necessary to Parts II and III of the Ruling,2 none of which changes the substance of the Ruling or

the Court’s ability to enforce it.

        Because it is unnecessary to the Ruling, the Special Master should withdraw the Short

Discourse.

        B.      The Short Discourse Improperly Addresses Disputed Legal Issues Before
                Full Briefing and Discovery on Those Issues.

          As discussed, the point of Interrogatory No. 23 was to learn what Plaintiffs contend

about the facts and the law. While Distributors made a passing reference in their December 4

letter to their disagreement with Plaintiffs’ interpretation of Masters, those are issues for another

day—i.e., at summary judgment—and neither Distributors nor Plaintiffs fully briefed the proper

interpretation or applicability of Masters. Distributors certainly did not brief, for example, what

21 C.F.R. § 1301.74(b) requires, whether that regulation contains a “Shipping Requirement,” or

whether the DEA’s 2006/2007 letters, other guidance, or subsequent enforcement actions

constitute valid rulemaking.


2
     One change would be to modify the second sentence of the second paragraph on p. 8 (in Part
     II) to read: “That criterion is what Plaintiffs contend is the first criterion listed in Masters
     Pharmaceutical (see footnote five)—or what I will refer to herein as the ‘Monthly Total
     Rule’” (modification in italics). The second would be to strike the second sentence of
     Footnote 9 (in Part III): “Moreover, as Masters Pharmaceutical makes clear, only thorough
     due diligence can clear a suspicious order, and the parties are sure to disagree whether a
     defendant’s due diligence on various orders was sufficient.” As will be more fully briefed at
     the appropriate time and stage of this case, Distributors dispute that the regulation requires
     this or that this was even the DEA’s informal guidance prior to 2007. See infra Part B. The
     last would be to strike the last clause of the last sentence of Footnote 9: “even though the
     burden of proving proper identification and reporting of suspicious orders remains on
     defendants.” Again, as will be more fully briefed in due course, none of Plaintiffs’ claims
     require Distributors to prove this point, and this apparent burden-shifting is unnecessary to
     the discovery dispute at issue.




                                                  3
    Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 4 of 11. PageID #: 28780



        Nevertheless, the Ruling includes the Short Discourse, which makes numerous findings

about the rules governing wholesale distributors. Distributors disagree with many of those

findings, but mention only a few examples here for purposes of demonstrating why a full factual

and legal record are necessary before a ruling on these issues.

        First, the Short Discourse appears to hold that Masters is controlling authority and that it

establishes “rules” for determining “suspicious” orders, including (1) the so-called “Monthly

Total Rule,” which provides that “an order is suspicious if ‘that order—combined with other

orders placed in the same 30-day period—requested more doses of a controlled medication than

the pharmacy had requested in any of the previous six calendar months”; an (2) “Order Form

Rule”; and (3) an “Order Timing Rule.” Ruling at 2–3 & n.2.3 These “rules” were only specific

criteria of Masters’ self-created reporting protocol. When the Acting DEA Administrator

revoked Masters’ controlled substance license—the decision on appeal in Masters—he found

that Masters had not followed its own rules. Neither the Administrator nor the D.C. Circuit

found it necessary to articulate “rules” for reporting, nor did they hold that Masters’ own “rules”

were applicable to any other wholesale distributor. The Administrator assumed that Masters’

own self-determined rules were adequate, but then determined that Masters disregarded them.4




3
     The Short Discourse also mentions several other possible “rules,” including the “Consecutive
     Order Rule,” the “Multi-Distributor Rule,” the “Percentage Increase Rule,” and the
     “Pharmacy Comparison Rule.” Ruling at 3 n.2. It is not clear from where the Special Master
     has derived these rules.
4
     Although the Ruling recognizes later that Distributors are “not required to use the Monthly
     Total Rule,” Ruling at 6, we nevertheless take issue with the statement that something even
     approximating a “rule” can be derived from Masters’ discussion of Masters’ unique SOM
     program.



                                                  4
  Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 5 of 11. PageID #: 28781



       Second, the Ruling states that “[w]hen a distributor first identifies an order as suspicious

… it cannot ship the order without doing some investigation. If that investigation does not

‘dispel all red flags indicative that a customer is engaged in diversion,’ then the distributor …

must not ship the order.” Ruling at 5–6. The Short Discourse states that this is “how a

distributor’s Suspicious Order Monitoring System must work.” Id. at 5 (emphasis added). But

the very existence of a “Shipping Requirement”—nowhere set forth in the Code of Federal

Regulations—is a contested legal issue, and Distributors have arguments on the issue that never

have been presented to the Special Master or the Court.

       Even apart from those arguments, Masters itself is clear that any supposed “Shipping

Requirement” did not exist prior to 2007. See Masters, 861 F.3d at 221–22. Prior opinions

confirm this view:

               According to the regulations, if a suspicious order is detected, the
               registrant’s obligation is to “inform the Field Division Office of the
               Administration in his area of suspicious orders when discovered by the
               registrant.” 21 C.F.R. § 1301.74(b). The government offered testimony
               that the DEA sought to expand drug wholesalers’ obligations by a policy
               change in 2006 and 2007, although there was never a change to the
               regulations. One of the changes in interpretation by the DEA concerned
               the circumstances under which a distributor should suspend shipments
               to a customer if it identified an order as suspicious. That change in
               policy apparently prompted concern within the DEA compliance sectors
               that confusion would result, since the prior “report-only” policy had
               been in place for 35 years….

               The evolution of the policy and the corresponding briefings, however, are
               not available because Wright, remarkably, deleted all his e-mails even
               after this lawsuit was commenced and Wright was called upon to respond
               to discovery.

               In all events, [DEA Unit Chief] Wright testified that the DEA was aware
               that it was standard practice in the industry to file suspicious order
               reports while continuing to ship products, and that practice had been
               approved by the DEA.




                                                 5
    Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 6 of 11. PageID #: 28782



United States v. $463,497.72 in U.S. Currency, 853 F. Supp. 2d 675, 682 (E.D. Mich. 2012)

(emphases added).5

        In addition, discovery on these issues, including from DEA, is ongoing. Any discourse

on the Shipping Requirement—or other legal requirements—therefore is premature before the

full factual record has been developed and before the parties have had an opportunity to present

their full legal arguments on this issue.

        Third, the Special Master concludes that “[t]he legal authorities … leave unclear exactly

when an order is deemed suspicious, and thus when a distributor is required to inform the DEA

that it received a suspicious order”—an observation with which Distributors agree. But the

Special Master immediately followed that observation with a flowchart that purports to set forth

“how a distributor’s Suspicious Order Monitoring System must work, and diagrams the process a

distributor must undertake when it receives a suspicious order.” Ruling at 5. That flowchart—

understandably, given the complete lack of briefing on these issues and the still-ongoing factual

development—could not capture the myriad ways in which various distributors complied, over a

lengthy period of time, with DEA’s ever-changing guidance on how suspicious order monitoring

systems could or should work. The flowchart and the accompanying text regarding “yellow

lights” and “red lights” contain numerous presumptions and assumptions regarding how

distributor SOMs work, including when and how an order is first identified as “suspicious.”



5
     Distributors also contend that any discussion of the “Shipping Requirement” in Masters was
     dicta—as the D.C. Circuit itself recognized. Masters, 861 F.3d at 222 (“[T]he
     Administrator’s holding rests on Masters’ violation of the Reporting Requirement, not the
     Shipping Requirement…. Consequently, even if the Administrator expansively read the
     Shipping Requirement, that reading had no effect on his ultimate decision, and so provides
     no basis for relief.”). In addition, Distributors dispute the DEA’s ability to add new
     requirements under 21 C.F.R. § 1301.74(b) through informal guidance letters without
     following the Administrative Procedures Act.

                                                6
    Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 7 of 11. PageID #: 28783



Because those presumptions and assumptions are, again understandably, uninformed by any

legal briefing or factual presentation, the entire flowchart and related “red/yellow light”

discussion is improper and premature.6

                                          *       *       *

        The issue, for now, is not who is right about Masters or the other legal requirements

imposed on Distributors, but that such important legal disputes should not be decided as dicta in

a discovery ruling when the parties have not briefed the issues, discovery on the issues is

ongoing, and the issues were not ripe for consideration. Moreover, Distributors submit that the

Special Master should not be weighing in at this stage regarding what a proper suspicious order

monitoring system should or should not include, much less what it “must” include. Ruling at 5.

The Special Master therefore should withdraw the Short Discourse.




6
     In addition, Distributors dispute that all wholesale distributors must have some algorithm-
     based suspicious order monitoring system. See Ruling at 6. The nature and extent of the
     “system to disclose to the registrant suspicious orders of controlled substances” required
     under 21 C.F.R. § 1301.74(b) is only one part of a fact-intensive inquiry of whether a
     distributor is in “substantial compliance” with the general security requirements set forth in
     21 C.F.R. § 1301.71, and to make that determination, the Administrator considers the
     “overall security system and needs of the … registrant,” 21 C.F.R. § 1301.71(b).

                                                  7
Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 8 of 11. PageID #: 28784



Dated: December 16, 2018                 Respectfully submitted,


                                         /s/ Enu Mainigi
                                         Enu Mainigi
                                         F. Lane Heard III
                                         Steven M. Pyser
                                         Ashley W. Hardin
                                         WILLIAMS & CONNOLLY LLP
                                         725 Twelfth Street, NW
                                         Washington, DC 20005
                                         Tel: (202) 434-5000
                                         Fax: (202) 434-5029
                                         emainigi@wc.com
                                         lheard@wc.com
                                         spyser@wc.com
                                         ahardin@wc.com

                                         Counsel for Cardinal Health, Inc.


                                         /s/ Robert A. Nicholas (consent)
                                         Robert A. Nicholas
                                         Shannon E. McClure
                                         REED SMITH LLP
                                         Three Logan Square
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         Tel: (215) 851-8100
                                         Fax: (215) 851-1420
                                         rnicholas@reedsmith.com
                                         smcclure@reedsmith.com

                                         Counsel for AmerisourceBergen Drug
                                         Corporation


                                         /s/ Geoffrey Hobart (consent)
                                         Geoffrey Hobart
                                         Mark Lynch
                                         Christian Pistilli
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth Street NW
                                         Washington, DC 20001
                                         Tel: (202) 662-5281

                                     8
Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 9 of 11. PageID #: 28785



                                         ghobart@cov.com
                                         mlynch@cov.com
                                         cpistilli@cov.com

                                         Counsel for McKesson Corporation

                                         /s/ William E. Padgett (consent)
                                         William E. Padgett
                                         BARNES & THORNBURG LLP
                                         11 South Meridian Street
                                         Indianapolis, IN 46204
                                         Tel: (317) 236-1313
                                         Fax: (317) 231-7433
                                         william.padgett@btlaw.com

                                         Counsel for H.D. Smith, LLC f/k/a H.D. Smith
                                         Wholesale Drug Co.

                                         /s/ Robert M. Barnes (consent)
                                         Robert M. Barnes
                                         Scott D. Livingston
                                         Joshua A. Kobrin
                                         MARCUS & SHAPIRA LLP
                                         35th Floor, One Oxford Centre
                                         301 Grant Street
                                         Pittsburgh, PA 15219
                                         Tel: (412) 471-3490
                                         Fax: (412) 391-8758
                                         rbarnes@marcus-shapira.com
                                         livingston@marcus-shapira.com
                                         kobrin@marcus-shapira.com

                                         Counsel for HBC Service Company

                                         /s/ Timothy D. Johnson (consent)
                                         Timothy D. Johnson
                                         CAVITCH, FAMILO & DURKIN CO.
                                         LPA
                                         Twentieth Floor
                                         1300 East Ninth Street
                                         Cleveland, Ohio 44114
                                         Tel: (216) 621-7860
                                         Fax: (216) 621-3415
                                         tjohnson@cavitch.com

                                         Attorney for Discount Drug Mart, Inc.

                                     9
Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 10 of 11. PageID #: 28786



                                       /s/ Kaspar J. Stoffelmayr (consent)
                                       Kaspar J. Stoffelmayr
                                       BARTLIT BECK LLP
                                       54 West Hubbard Street
                                       Chicago, IL 60654
                                       Tel: (312) 494-4400
                                       kaspar.stoffelmayr@bartlit-beck.com

                                       Counsel for Walgreen Co. and Walgreen
                                       Eastern Co.

                                       /s/ Kelly A. Moore (consent)
                                       Kelly A. Moore, Esq.
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       101 Park Avenue
                                       New York, NY 10178-0060
                                       Tel: (212) 309-6612
                                       kelly.moore@morganlewis.com

                                       Elisa P. McEnroe, Esq.
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103-2921
                                       Tel: (215) 963-5917
                                       elisa.mcenroe@morganlewis.com

                                       Counsel for Rite Aid of Maryland, Inc., dba
                                       Mid-Atlantic Customer Service Center




                                     10
 Case: 1:17-md-02804-DAP Doc #: 1188 Filed: 12/16/18 11 of 11. PageID #: 28787



                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document and supporting papers

were served via the Court’s ECF system to all counsel of record.

                                                    /s/ Ashley W. Hardin
                                                    Ashley W. Hardin




                                               11
